

116 HR 3883 IH: Restore the Partnership Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3883IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Connolly (for himself and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo establish the Commission on Intergovernmental Relations of the United States to facilitate the
			 fullest cooperation, coordination, and mutual accountability among all
			 levels of government, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restore the Partnership Act. 2.EstablishmentThere is established a permanent, bipartisan commission to be known as the Commission on Intergovernmental Relations of the United States (in this Act referred to as the Commission).
 3.Declaration of purposeIn order to facilitate the fullest cooperation, coordination, and mutual accountability among all levels of government and thus better serve the American people in an increasingly complex society, it is essential that a commission be established to give continuing attention to federalism and intergovernmental issues. It is intended that the Commission, in the performance of its duties, will—
 (1)convene representatives of Federal, State, Tribal, and local governments for the consideration of common problems;
 (2)provide a forum for discussing ways to improve the administration and coordination of Federal grant-in-aid, regulatory, tax, and other programs requiring intergovernmental cooperation, and to give State, Tribal, and local governments more flexibility and discretion in implementing Federal policies and programs;
 (3)give critical attention to the conditions, controls, and oversight involved in the administration of such Federal programs;
 (4)share lessons and best practices with Federal, State, Tribal, and local governments; (5)encourage discussion and study during the early stages of emerging public challenges that are likely to require intergovernmental cooperation;
 (6)advise the executive and legislative branches on ways to improve the intergovernmental operations of the White House and Federal agencies, including their offices of intergovernmental affairs and use of administrative waivers;
 (7)identify the intergovernmental impacts of rulings by the United States Supreme Court on Federal, State, Tribal, and local governments; and
 (8)recommend, within the framework of the United States Constitution, the appropriate allocation of governmental functions, responsibilities, revenues, and expenditures among the levels of government.
			4.Membership
 (a)Number and appointmentThe Commission shall be composed of 31 members, as follows: (1)Six members appointed by the President of the United States, 3 of whom shall be officers of the executive branch of the government, and 3 of whom shall be private citizens, each of whom, respectively, shall have experience or familiarity with relations between the levels of government.
 (2)Three members appointed by the majority leader of the Senate, who shall be Members of the Senate. (3)Three members appointed by the Speaker of the House of Representatives, who shall be Members of the House.
 (4)Four members appointed by the President of the United States from a panel of at least 8 Governors submitted by the National Governors Association.
 (5)Four members appointed by the President of the United States from a panel of at least 8 members of State legislative bodies submitted by the National Conference of State Legislatures.
 (6)Four members appointed by the President of the United States from a panel of at least 8 mayors submitted jointly by the National League of Cities and the United States Conference of Mayors.
 (7)Four members appointed by the President of the United States from a panel of at least 8 elected county officers submitted by the National Association of Counties.
 (8)One member appointed by the President of the United States from a panel of at least 4 town or township elected governing board members submitted by the National Association of Towns and Townships.
 (9)Two members appointed by the President of the United States from a panel of at least 4 Tribal officials submitted by the National Congress of American Indians.
 (b)Political and geographical compositionThe political and geographic composition of the Commission shall be as follows: (1)The private-citizen members under paragraph (1) of subsection (a) shall be appointed without regard to political affiliation.
 (2)Two of the appointees under paragraphs (2) and (3) of subsection (a), respectively, shall be from the majority party of the applicable house.
 (3)Not more than 2 of the appointees under paragraphs (4), (5), (6), and (7) of subsection (a), respectively, shall be from any 1 political party.
 (4)Not more than 1 of the appointees under paragraphs (5), (6), (7), and (9) of subsection (a), respectively, shall be from any 1 State.
 (5)At least 1 of the appointees under paragraph (6) of subsection (a) shall be from cities with a population of more than 500,000 and at least 1 of the appointees shall be from cities with a population of less than 50,000.
 (6)At least 1 of the appointees under paragraph (7) of subsection (a) shall be from counties with a population of more than 500,000 and at least 1 of the appointees shall be from counties with a population of less than 50,000.
 (7)The appointee under paragraph (8) of subsection (a) shall not be a member of the party of the President.
 (8)One of the appointees under paragraph (9) of subsection (a) shall be a tribe engaged in class II gaming or class III gaming, as such terms are defined by section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703), respectively, and 1 shall be a tribe that is not engaged in such gaming.
 (c)Initial appointmentsEach initial appointment under subsection (a) shall be made not later than 60 days after the date of the enactment of this Act.
			(d)Terms
 (1)In generalThe term of office of each member of the Commission shall be two years; members shall be eligible for reappointment; and, except as provided under paragraph (2), members shall serve until their successors are appointed.
 (2)Termination of service in official position from which originally appointedWhere any member ceases to serve in the official position from which originally appointed under section 3(a), the place of the member on the Commission shall be deemed to be vacant.
 (3)Vacancies in membershipAny vacancy in the membership of the Commission shall be filled for the remainder of the vacant term in the same manner in which the original appointment was made; except that where the number of vacancies is fewer than the number of members specified in paragraphs (4), (5), (6), (7), and (8) of section 3(a), each panel of names submitted in accordance with the aforementioned paragraphs shall contain at least 2 names for each vacancy.
				5.Organization of commission
 (a)Initial meetingThe President shall convene the Commission not later than 90 days after the date of enactment of this Act at such time and place as the President may designate.
 (b)Chairman and vice chairmanThe President shall designate a Chairman and a Vice Chairman from among the members of the Commission. The Commission may subsequently establish a process for electing a Chairman and Vice Chairman.
 (c)QuorumSeventeen members of the Commission shall constitute a quorum, but 2 or more members, representing more than 1 of the class of members described in section 4(a), shall constitute a quorum for the purpose of conducting hearings.
			6.Duties of commission
 (a)In generalThe Commission shall— (1)engage in such activities and make such studies, investigations, convenings, and communications as are necessary or desirable in the accomplishment of the purposes set forth in section 3;
 (2)consider, on its own initiative, mechanisms for fostering better relations and more productive partnerships between and among the levels of government;
 (3)make available technical assistance to the executive and legislative branches of the Federal Government in the review of proposed legislation to determine its overall effect on all levels of government;
 (4)recommend, within the framework of the United States Constitution, the appropriate allocation of governmental functions, responsibilities, revenues, and expenditures among the levels of government;
 (5)recommend ways to improve the management, performance, and coordination of Federal grant-in-aid and regulatory programs on State, Tribal, and local governments, including metrics to inform intergovernmental improvements; and
 (6)recommend methods of coordinating and simplifying tax laws and administrative policies and practices to achieve a more orderly and less competitive fiscal relationship between the levels of government and to reduce the burden of compliance for taxpayers.
				(b)Reports
 (1)Annual reportNot later than 1 year after the date of the enactment of this Act, and on or before January 31 of each year thereafter, the Commission shall submit a report to the President and Congress that—
 (A)identifies trends in federalism, emerging and persistent issues needing intergovernmental attention, data needs, and areas requiring intergovernmental cooperation and coordination for better outcomes;
 (B)summarizes any actions taken in accordance with the recommendations of the Commission contained in any prior report, and the results thereof;
 (C)contains recommendations described in subsection (a) made in the year preceding the submission of the report;
 (D)provide details on the activities, administration, expenditures, and receipts of the Commission; and
 (E)communicate any other matters the Commission deems important. (2)Additional reportsThe Commission may submit additional reports to the President, to Congress or any committee of Congress, and to any unit of government or organization as the Commission may deem appropriate.
 (c)HearingsCongress shall hold hearings on any recommendations of the Commission not later than 90 days after receiving a report described in subsection (b)(1).
			7.Powers and administrative provisions
 (a)Hearings and SessionsThe Commission or, on the authorization of the Commission, any subcommittee or members thereof, may, for the purpose of carrying out the provisions of this Act, hold such hearings, take such testimony, and sit and act at such times and places as the Commission deems advisable. Any member authorized by the Commission may administer oaths or affirmations to witnesses appearing before the Commission or any subcommittee or members thereof.
			(b)Cooperation by Executive agencies
 (1)Request for informationEach department, agency, and instrumentality of the executive branch of the government, including each independent agency, is authorized and directed, consistent with law, to furnish to the Commission, upon request made by the Chairman or Vice Chairman, such information as the Commission deems necessary to carry out its functions under this Act.
 (2)RecommendationsThe Commission shall furnish to any department, agency, or instrumentality of the executive branch, including independent agencies, any recommendations directed toward said department, agency, or instrumentality, and said department, agency, or instrumentality shall furnish the Commission within 90 days a written response that shall be included in any publication of the Commission’s recommendations.
 (c)Executive DirectorThe Commission shall have power to appoint and remove an Executive Director. The Executive Director shall be paid at the rate of basic pay for level III of the Executive Schedule (section 5314 of title 5, United States Code). Such appointment shall be made solely on the basis of fitness to perform the duties of the position and without regard to political affiliation.
 (d)StaffSubject to such rules and regulations as may be adopted by the Commission, the Executive Director shall have the power to—
 (1)appoint, fix the compensation of, and remove such other personnel as he or she deems necessary; and (2)procure temporary and intermittent services to the same extent as is authorized by section 3109 of title 5, United States Code.
 (e)Applicability of other laws to employeesExcept as otherwise provided in this Act, persons in the employ of the Commission under subsections (c) and (d)(1) shall be considered Federal employees for all purposes.
 (f)Maximum Compensation of employeesAny individual in the employ of the Commission under subsection (d)(1) may not be paid at a rate of pay greater than the highest rate of basic pay provided under the General Schedule (section 5332 of title 5, United States Code).
 8.Application of the Federal Advisory Committee ActSection 3(2) of the Federal Advisory Committee Act (5 U.S.C. App) is amended in the matter following subparagraph (C) by—
 (1)striking and before (ii); and (2)striking Administration and inserting Administration, and (iii) the Commission on Intergovernmental Relations of the United States.
 9.ReimbursementMembers of the Commission shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties as members of the Commission.
 10.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the provisions of this Act.
 11.Receipt of other fundsThe Commission is authorized to receive funds through grants, contracts, and contributions from governmental agencies, foundations, and nonprofit organizations. Such funds may be received and expended by the Commission only for the purposes of carrying out this Act.
 12.Repeal of Advisory Commission on Intergovernmental AffairsAn Act to establish an Advisory Commission on Intergovernmental Affairs, approved September 24, 1959 (Public Law 86–380; 42 U.S.C. 4271 et seq.), is repealed. 